

114 HR 6287 IH: Making Online Banking Initiation Legal and Easy Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6287IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Tipton (for himself, Mr. Hultgren, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish requirements for use of a driver’s license or personal identification card by certain
			 financial institutions for opening an account or obtaining a financial
			 product or service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Making Online Banking Initiation Legal and Easy Act of 2016 or the MOBILE Act of 2016. 2.DefinitionsIn this Act:
 (1)AffiliateThe term affiliate has the meaning given such term in section 2(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(k)).
 (2)Driver’s licenseThe term driver’s license means a license issued by a State to an individual which authorizes the individual to operate a motor vehicle on public streets, roads, or highways.
 (3)Federal bank secrecy lawsThe term Federal bank secrecy laws means— (A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);
 (B)section 123 of Public Law 91–508; and (C)subchapter II of chapter 53 of title 31, United States Code.
 (4)Financial institutionThe term financial institution means— (A)an insured depository institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
 (B)an insured credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or
 (C)any affiliate of an insured depository institution or insured credit union. (5)Financial product or serviceThe term financial product or service has the meaning given such term in section 1002(15) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481(15)).
 (6)Personal identification cardThe term personal identification card means an identification document issued by a State or local government to an individual solely for the purpose of identification of such individual.
 (7)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other commonwealth, possession, or territory of the United States.
 (8)SwipeThe term swipe means the act of using a device on a driver’s license or personal identification card to decipher, in an electronically readable format, personal information displayed on or electronically encoded on the driver’s license or personal identification card.
			3.Use of a driver’s license or personal identification card
 (a)In generalWith the consent of an individual, a financial institution may record personal information from a swipe of the individual’s driver’s license or personal identification card, or make a copy of the individual’s driver’s license or personal identification card, and store or retain such information in any electronic format for purposes of opening an account with the financial institution or obtaining a financial product or service from the financial institution. Except as required to comply with Federal bank secrecy laws, the financial institution may only use the personal information—
 (1)to verify the authenticity of the driver’s license or personal identification card with the State that issued the driver’s license or personal identification card;
 (2)to verify the identity of the individual; and (3)to comply with a legal requirement to record, retain, or transmit the personal information in connection with opening the account or obtaining the financial product or service.
 (b)Notice to consumerA financial institution that swipes or copies an individual’s driver’s license or personal identification card in accordance with subsection (a) shall inform the individual about the type of information collected.
 (c)Restrictions on use of informationA financial institution that obtains information from a swipe or a copy of a driver’s license or personal identification card as described in subsection (a) may not sell, rent, transfer, or make the personal information available to another person (other than an affiliate).
 4.Relation to State lawThe provisions of this Act shall preempt and supersede any State law that conflicts with a provision of this Act, but only to the extent of such conflict.
		